Exhibit 10.1

 

EMPLOYMENT AGREEMENT

 

EMPLOYMENT AGREEMENT (this “Agreement”) dated effective as of April 14, 2008
(the “Effective Date”), between Virtual Radiologic Corporation, a Delaware
corporation (the “Company”), and Leonard Purkis (“Executive”).

 

W I T N E S S E T H

 

WHEREAS, the Company desires to employ Executive in the capacities of Chief
Financial Officer of the Company;

 

WHEREAS, the Company and Executive desire to enter into the Agreement as to the
terms of his employment by the Company;

 

NOW THEREFORE, in consideration of the foregoing, of the mutual promises
contained herein and of other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto hereby agree as
follows:

 


1.             POSITION/DUTIES.


 

(a)           During the Employment Term (as defined in Section 2 below),
Executive shall serve as the Chief Financial Officer of the Company.  In this
capacity Executive shall have such duties, authorities and responsibilities
commensurate with the duties, authorities and responsibilities of persons in
similar capacities in similarly sized companies and such other duties and
responsibilities as the Chief Executive Officer shall designate that are
consistent with Executive’s position as Chief Financial Officer of the Company. 
Executive shall report to the Chief Executive Officer.

 

(b)           During the Employment Term, Executive shall devote substantially
all of his business time (excluding periods of vacation and other approved
leaves of absence) to the performance of his duties with the Company; provided
the foregoing shall not prevent Executive from (i) participating in charitable,
civic, educational, professional, community or industry affairs or, with prior
written approval of the Board of Directors of the Company (the ‘Board”), serving
on the board of directors or advisory boards of other companies; and
(ii) managing his and his family’s’ personal investments so long as such
activities do not materially interfere with the performance of his duties
hereunder or create a potential business conflict or the appearance thereof.  If
at any time service on any board of directors or advisory board would, in the
good faith judgment of the Board, conflict with Executive’s’ fiduciary duty to
the Company or create any appearance thereof, Executive shall promptly resign
from such other board of directors or advisory board after notice of the
conflict is received from the Board.

 

(c)           Executive further agrees to serve without additional compensation
as an officer and director of any of the Company’s subsidiaries or affiliates,
as the same may exist from time to time, and agrees that any amounts received
from any such subsidiary or affiliate may be offset against the amounts due
hereunder.  In addition, it is agreed that the Company may assign Executive to
one of its subsidiaries or affiliates for payroll purposes providing this does
not change the Executive’s role as the Chief Financial Officer of the Company.

 

--------------------------------------------------------------------------------


 


2.                                       EMPLOYMENT TERM.


 

Executive’s term of employment under this Agreement (such term of employment, as
it may be extended or terminated, is herein referred to as the “Employment
Term”) shall be for a term commencing on the Effective Date and, unless
terminated earlier as provided in Section 7 hereof, ending on the third
anniversary of the Effective Date (the “Original Employment Term”); provided
that the Employment Term shall be automatically extended, subject to earlier
termination as provided in Section 7 hereof, for successive additional one
(1) year periods (the “Additional Terms”), unless, at least 30 days prior to the
end of the Original Employment Term or the then Additional Term, the Company or
Executive has notified the other in writing that the Employment Term shall
terminate at the end of the then current term.

 


3.                                       BASE SALARY.


 

The Company agrees to pay Executive a base salary (the “Base Salary”) at an
annual rate of Three Hundred Thousand Dollars ($300,000), payable in accordance
with the regular payroll practices of the Company, but not less frequently than
monthly.  Executive’s Base Salary shall be fixed for the Original Employment
Term, and thereafter in any Additional Term shall be determined by the Board or
the Compensation Committee thereof (“Committee”) and may be increased, but not
decreased, from time to time by the Committee.  The base salary as determined
herein from time to time shall constitute “Base Salary” for purposes of this
Agreement.

 


4.                                       INCENTIVE BONUS.


 

During the Employment Term, Executive shall be eligible to participate in the
Company’s bonus and other incentive compensation plans and programs for the
Company’s senior executives at a level commensurate with his position. 
Executive shall have the opportunity to earn an annual target bonus (the “Annual
Bonus”) to be determined by and measured against objective financial criteria to
be determined by the Committee of up to 50% of Base Salary or such greater
percentage as may be provided in an annual bonus plan approved by the Committee,
upon the Company’s achievement of financial and operating metrics to be annually
determined by the Committee, and upon recommendation of the Chief Executive
Officer, and prorated for any partial period for which such bonuses are
calculated during 2008.   Such annual incentive bonuses are payable to the
Executive no later than 60 days following the close of the fiscal year.

 


5.                                       EQUITY INCENTIVES.


 

(a)           Initial Option Award.  The Board or any committee of the Board
(the “Committee”) appointed to administer the Company’s Equity Incentive Plan,
as may be amended from time to time (the “Stock Plan”) shall award Executive on
the Effective Date, options to purchase one hundred sixty thousand (160,000)
shares of the Company’s common stock, $0.001 par value per share, having an
exercise price equal to the fair market value of one share of the Company’s
common stock as reported by NASDAQ closing quote on the Effective Date, which
options shall be subject to certain restrictions (the “Initial Options Award”). 
The Initial Options

 

--------------------------------------------------------------------------------


 

Award shall vest in four (4) equal and successive increments of forty thousand
(40,000) shares on the first, second, third and fourth anniversaries of the
Effective Date, provided that Executive is employed on each vesting date.  The
Initial Options Award shall be granted pursuant to and shall be subject to all
of the terms and conditions imposed upon such awards granted under the Stock
Plan and shall be evidenced by an Incentive Stock Option Agreement in the form
approved by the Board or Committee.

 

(b)           Discretionary Grants.  In addition to the Initial Options Award
contemplated under this Section 5, at the sole discretion of the Board or the
Committee, Executive shall be eligible for grants of stock options and other
equity awards of a level commensurate with his position and similar to other
Executives of the Company.

 

(c)           Notwithstanding any other provision, in the event of a change in
control, all equity awards (including, but not limited to, any options or stock
grants made subsequent to the date of this Agreement) shall fully vest and be
immediately exercisable.    For purposes of this Agreement a change in control
shall occur upon (i) any “person” (as such term is used in Sections 13(d) of the
Securities Exchange Act of 1934 (the “Exchange Act”))  first becoming after the
Effective Date (a) a “beneficial owner” (as defined in Rule 13(d) under the
Exchange Act), directly or indirectly, of securities of the Corporation
representing 50% or more of the combined voting power of the Corporation’s then
outstanding securities or (b) able to elect a majority of the Company’s Board of
Directors (excepting in each case a person or group owned by or affiliated with
Generation Partners L.P.), or (ii) the sale of all or substantially all of the
assets of the Company.

 


6.             EMPLOYEE BENEFITS.


 

(a)           Benefit Plans.  Executive shall be entitled to participate in all
employee benefit plans of the Company including, but not limited to, equity,
pension, thrift, profit sharing, medical coverage, education, or other
retirement or welfare benefits that the Company has adopted or may adopt,
maintain or contribute to for the benefit of its senior executives at a level
commensurate with his position, subject to satisfying any applicable eligibility
requirements.

 

(b)           Paid Time Off.  Executive shall be entitled to paid time off in
accordance with the Company’s policies applicable to its senior executives, but
in no event less than twenty days (as prorated for partial years), which paid
time off may be taken at such times as Executive elects with due regard to the
needs of the Company.

 

(c)           Perquisites.  The Company shall provide to Executive all
perquisites which other senior executives of the Company are generally entitled
to receive.

 

(d)           Business and Entertainment Expenses.  Upon presentation of
appropriate documentation, Executive shall be reimbursed in accordance with the
Company’s expense reimbursement policy for all reasonable and necessary business
and entertainment expenses incurred in connection with the performance of his
duties hereunder.

 

--------------------------------------------------------------------------------


 


7.                                       TERMINATION.


 

Executive’s employment and the Employment Term shall terminate on the first of
the following to occur:

 

(a)           Disability.  Upon written notice by the Company to Executive of
termination due to Disability.  For purposes of this Agreement, “Disability”
shall be defined as the inability of Executive to have performed his material
duties hereunder due to a physical or mental injury, infirmity or incapacity for
180 days (including weekends and holidays) in any 365-day period, with or
without reasonable accommodations as defined (and if required) by applicable
state and federal disability laws.  The existence or nonexistence of a
Disability shall be determined by an independent physician selected by the
Company and reasonably acceptable to Executive.

 

(b)           Death.  Automatically on the date of death of Executive.

 

(c)           Cause.  Immediately upon written notice by the Company to
Executive of a termination for Cause.  “Cause” shall mean:

 

(i)            Executive shall have been indicted for a felony;

 

(ii)           Executive shall have been convicted of (or plead “guilty” or
“nolo contendre” to or been found guilty and not convicted of) any misdemeanor
or summary offense involving fraud, theft, misrepresentation or moral turpitude
or any other misdemeanor or summary offense that will, in the opinion of the
Board , determined in good faith, adversely affect in any material respect the
Company’s prospects or reputation or Executive’s ability to perform his
obligations or duties to the Company or any of its subsidiaries; or

 

(iii)          The termination is evidenced by a resolution adopted in good
faith by the Board concluding that Executive:

 

(A)          intentionally and continually failed substantially to perform his
reasonably assigned duties with the Company (other than a failure resulting from
Executive’s incapacity due to physical or mental illness or from the assignment
to Executive of duties that would constitute Good Reason), which failure has
continued for a period of at least 30 days after a written notice of demand for
substantial performance, signed by a duly authorized member of the Board, has
been delivered to Executive,

 

(B)           intentionally engaged in conduct which is demonstrably and
materially injurious to the Company; provided, however, that no termination of
Executive’s employment shall be for Cause as set forth in this subsection
(B) until (1) there shall have been delivered to Executive a copy of a written
notice, signed by a duly authorized member of the Board, stating that the Board
has determined that Executive has engaged

 

--------------------------------------------------------------------------------


 

in the conduct set forth in this subsection (B), and (2) Executive shall have
been provided an opportunity to be heard by the Board;

 

(C)           willfully or repeatedly engaged in misconduct or gross negligence
in the performance of his duties to the Company or any of its subsidiaries that
has a material detrimental effect on the Company; or

 

(D)          committed an act of fraud, theft or dishonesty against the Company
or any of its subsidiaries or any act or omission intended to result in the
personal enrichment of Executive or his spouse, parents or descendants (whether
by blood or adoption and including stepchildren) or the spouses of such
individuals in violation of law or of his duty of loyalty to the Company or its
subsidiaries at the expense, directly or indirectly, of the Company or any of
its subsidiaries.

 

(iv)          Notwithstanding anything in the foregoing to the contrary, if
Executive has been terminated ostensibly for Cause because he has been indicted
for a felony, and he is not convicted of, or does not plead guilty or nolo
contendere to, such felony or a lesser offense (based on the same operative
facts), such termination shall be deemed to be a termination without Cause as of
the date of the termination; provided, however, that, any payments due hereunder
shall be only paid after a final determination in such proceeding is reached.

 

(d)           Without Cause.  Upon written notice by the Company to Executive of
an involuntary termination without Cause, other than for death or Disability.

 

(e)           Good Reason.  Upon written notice by Executive to the Company of a
termination for Good Reason, unless such events are corrected in all material
respects by the Company within 30 days following written notification by
Executive to the Company that he intends to terminate his employment hereunder
for one of the reasons set forth below (so long as such notice is given within
ninety (90) days of the occurrence of such Good Reason).  “Good Reason” shall
mean, without the consent of Executive, the occurrence of any of the following
events:

 

(i)            assignment to Executive of any duties inconsistent in any
material respect with Executive’s position (including titles and reporting
relationships), authority, duties or responsibilities as contemplated by this
Agreement; and

 

(ii)           any material failure by the Company to comply with any of the
material provisions regarding Executive’s Base Salary, bonus, equity incentive,
benefits and perquisites and other benefits and amounts payable to Executive
under this Agreement;

 

(iii)          the requirement that Executive relocate to a workplace outside of
the Minneapolis-St. Paul Metropolitan Area.

 

--------------------------------------------------------------------------------


 

(f)            Without Good Reason.  Upon 30 days’ prior written notice by
Executive to the Company of Executive’s voluntary termination of employment
without Good Reason (which the Company may, in its sole discretion, make
effective earlier than any notice date).

 


8.                                       CONSEQUENCES OF TERMINATION.


 

Any termination payments made and benefits provided under this Agreement to
Executive shall be in lieu of any termination or severance payments or benefits
for which Executive may be eligible under any of the plans, policies or programs
of the Company or its affiliates.  No termination payments shall be payable
hereunder until Executive shall have returned to the Company all Company
property used by Executive including without limitation any automobile, computer
or laptop, cell phone, Blackberry or similar device.  Subject to Section 9, the
following amounts and benefits shall be due to Executive.

 

(a)           Disability.  Upon such termination, the Company shall pay or
provide Executive (i) any unpaid Base Salary through the date of termination and
any accrued vacation in accordance with Company policy; (ii) any unpaid bonus
earned with respect to any fiscal year ending on or preceding the date of
termination; (iii) reimbursement for any unreimbursed expenses incurred through
the date of termination; and (iv) all other payments, benefits or fringe
benefits to which Executive may be entitled under the terms of any applicable
compensation arrangement or benefit, equity or fringe benefit plan or program or
grant or this Agreement (collectively, “Accrued Amounts”).

 

(b)           Death.  In the event the Employment Term ends on account of
Executive’s death, Executive’s estate shall be entitled to any Accrued Amounts.

 

(c)           Termination for Cause or Without Good Reason.  If Executive’s
employment should be terminated (i) by the Company for Cause, or (ii) by
Executive without Good Reason, the Company shall pay to Executive any Accrued
Amounts.

 

(d)           Termination Without Cause or for Good Reason.  If Executive’s
employment by the Company is terminated by the Company other than for Cause
(other than a termination for Disability) or by Executive for Good Reason, the
Company shall pay or provide Executive with (i) Accrued Amounts; (ii) a pro-rata
portion (determined by multiplying the amount Executive would have received had
employment continued through the end of the performance year by a fraction, the
numerator of which is the number of days during the performance year of
termination that Executive is employed by the Company and the denominator of
which is 365) of Executive’s Annual Bonus for the performance year in which
Executive’s termination occurs at the time that annual bonuses are paid to other
senior executives; provided that the Board determines in good faith that the
Company was on plan for Executive to earn such bonus at the time of termination;
(iii) continue his then current Base Salary as if his employment continued for a
period of twelve (12) months from the date of termination, subject to the
mitigation provisions set forth below; and (iv) subject to Executive’s continued
co-payment of premiums, continued participation for twelve (12) months in all
health and welfare plans which cover Executive (and eligible dependents) upon
the same terms and conditions (except for the requirements of Executive’s
continued employment) in effect on the date of termination.  If at any time
after Executive’s termination while the Company is obligated

 

--------------------------------------------------------------------------------


 

hereunder to make such payments of Base Salary or continue such benefits,
Executive receives compensation for providing services as an employee or as an
independent contractor from any person or entity, then Executive shall
immediately notify the Company of such event and the Company’s obligation to
continue to make such payments to Executive shall be reduced by the gross amount
of any such payments and the obligation to continue to provide benefits shall
cease at such time as Executive is eligible for health insurance coverage by any
successor employer or person or entity, prompt notice of which Executive shall
furnish to the Company.  Executive shall use good faith and reasonable efforts
to find and secure new employment after any such termination.  To the extent
such coverage cannot be provided under the Company’s health or welfare plans
without jeopardizing the tax status of such plans, for underwriting reasons or
because of the tax impact on Executive, the Company shall pay Executive an
amount equal to the amount the Company would have paid for such benefits on
behalf of Executive if the benefits were provided to him as an employee.  The
continuation of health benefits under this subsection shall reduce and count
against Executive’s rights under the Consolidated Omnibus Budget Reconciliation
Act of 1985, as amended (“COBRA”).

 

(e)           Amounts Payable.  The Company reserves the right to set off
against amounts payable to Executive hereunder any amounts owed by Executive to
the Company.

 


9.                                       RELEASE.


 

Any and all amounts payable and benefits or additional rights provided pursuant
to this Agreement beyond Accrued Amounts shall only be payable if Executive
delivers to the Company a general release of all claims of Executive occurring
up to the release date in the form of Exhibit A hereto (with such insertions or
changes therein as may be necessary in the reasonable opinion of counsel for the
Company to make it valid and encompassing under applicable law) within 21 days
of presentation thereof by the Company to Executive, or such other longer or
shorter period as may be permitted or required by then applicable law.

 


10.           RESTRICTIVE COVENANTS.


 

(a)           Confidentiality.  Executive shall not, directly or indirectly,
use, make available, sell, disclose or otherwise communicate to any person,
other than in the course of Executive’s assigned duties and for the benefit of
the Company, either during the Employment Term or at any time thereafter, any
nonpublic proprietary or confidential information, knowledge or data relating to
the Company or any of its subsidiaries or affiliates that has been obtained by
Executive during Executive’s employment by the Company or has been obtained
pursuant to any consulting services provided by Executive to Company prior to
Executive’s employment by the Company.  For purposes of this Agreement,
non-public proprietary information means information proprietary to the Company
that is not generally known (including any “trade secret” within the meaning of
the Economic Espionage Act of 1996, Title 18 USC  §1839) about the Company’s
customers, products, services, personnel, pricing, sales strategy, technology,
methods, processes, research, development, finances, systems, techniques,
accounting, purchasing and plans. All information disclosed to Executive or to
which he obtains access, whether originated by him or by others, during the
period that Executive is an employee of the Company (such period being referred
to as the “Employment Period”) (whether prior to the Effective Date or
thereafter), shall be presumed to be non-public proprietary information if it is
so treated by the Company or if Executive has a reasonable basis to believe it
to be such.  The

 

--------------------------------------------------------------------------------


 

foregoing shall not apply to information that (i) was known to the public prior
to its disclosure to Executive; (ii) becomes known to the public subsequent to
disclosure to Executive through no wrongful act of Executive or any
representative of Executive; or (iii) Executive is required to disclose by
applicable law, regulation or legal process (provided that Executive provides
the Company with prior notice of the contemplated disclosure and reasonably
cooperates with the Company at its expense in seeking a protective order or
other appropriate protection of such information).  Notwithstanding clauses
(i) and (ii) of the preceding sentence, Executive’s obligation to maintain such
disclosed information in confidence shall not terminate where only portions of
the information are in the public domain.

 

(b)           Nonsolicitation.  During the Employment Term and for the two year
period thereafter, Executive shall not, directly or indirectly, individually or
on behalf of any other person, firm, corporation or other entity, knowingly
solicit, aid or induce (i) any employee of or consultant to the Company or any
of its subsidiaries or affiliates to leave such employment or engagement in
order to accept employment with or render services to or with any other person,
firm, corporation or other entity unaffiliated with the Company or knowingly
take any action to materially assist or aid any other person, firm, corporation
or other entity in identifying or hiring any such employee or (ii) any customer
of the Company or any of its subsidiaries or affiliates to purchase goods or
services then sold by the Company or any of its subsidiaries or affiliates from
another person, firm, corporation or other entity or assist or aid any other
persons or entity in identifying or soliciting any such customer.

 

(c)           Noncompetition.  Executive acknowledges that he performs services
of a unique nature for the Company that are irreplaceable, and that his
performance of such services to a competing business will result in irreparable
harm to the Company.  Accordingly, during the Employment Term and for the two
year period thereafter, Executive shall not, directly or indirectly, own,
manage, operate, control, be employed by (whether as an employee, consultant,
independent contractor or otherwise, and whether or not for compensation) or
render services to any person, firm, corporation or other entity, in whatever
form, engaged in any business of the same type as any business in which the
Company or any of its subsidiaries or affiliates is engaged on the date of
termination or in which they have proposed, on or prior to such date, to be
engaged in on or after such date, in any locale of any country in which the
Company or its subsidiaries conducts business.  This Section 10(c) shall not
prevent Executive from owning not more than one percent of the total shares of
all classes of stock outstanding of any publicly held entity engaged in such
business, nor will it restrict Executive from rendering services to charitable
organizations, as such term is defined in Section 501(c) of the Internal Revenue
Code of 1986, as amended.

 

(d)           Nondisparagment.  Neither Executive nor the Company (for purposes
hereof, the Company shall mean the Company together with its executive officers
and directors and not any other employees) shall make any public statements that
disparage the other party, or in the case of the Company, its respective
subsidiaries, affiliates, employees, officers, directors, products or services. 
Notwithstanding the foregoing, statements made in the course of sworn testimony
in administrative, judicial or arbitral proceedings (including, without
limitation, depositions in connection with such proceedings) shall not be
subject to this Section 10(d).

 

(e)           Equitable Relief and Other Remedies.  Executive acknowledges and
agrees that the Company’s remedies at law for a breach or threatened breach of
any of the

 

--------------------------------------------------------------------------------


 

provisions of this Section 10 would be inadequate and, in recognition of this
fact, Executive agrees that, in the event of such a breach or threatened breach,
in addition to any remedies at law, the Company, without posting any bond, shall
be entitled to obtain equitable relief in the form of specific performance,
temporary restraining order, a temporary or permanent injunction or any other
equitable remedy which may then be available.

 

(f)                                    Reformation.  If it is determined by a
court of competent jurisdiction in any state or other jurisdiction that any
restriction in this Section 10 is excessive in duration or scope or is
unreasonable or unenforceable under the laws of that state or jurisdiction, it
is the intention of the parties that such restriction may be modified or amended
by the court to render it enforceable to the maximum extent permitted by the law
of that state or jurisdiction.

 

(g)                                 Survival of Provisions.  The obligations
contained in this Section 10 shall survive the termination or expiration of
Executive’s employment with the Company and shall be fully enforceable
thereafter.

 

11.                                 Inventions and Other Intellectual Property.

 

(a)                                  Assignment of Inventions and Works
Limitation of Assignment in Certain Cases.  Executive acknowledges that
Executive will exercise Executive’s inventive and creative abilities for the
benefit of the Company.  Executive therefore assigns and transfers to the
Company Executive’s entire right, title and interest in and to all Inventions. 
Executive agrees that all such Inventions are the sole property of the Company. 
For purposes of this Agreement, “Inventions” shall include but not be limited to
all ideas, improvements, designs and discoveries whether or not patentable and
whether or not reduced to practice, made or conceived by Executive (whether made
solely by Executive or jointly with others) which relate in any manner to the
business, work or research and development of the Company, its subsidiaries or
affiliates, or result from and are suggested by any task assigned to Executive
or any work performed by Executive for or on behalf of the Company, its
predecessors in interest or any related entity.  The foregoing definition does
not however, include an Invention for which no equipment, supplies, facility, or
confidential information of the Company was used and that was developed entirely
on Executive’s own time and that (i)  does not directly relate to the Company’s
business, research or development, or (ii)  does not result from any work
performed by Executive for the Company.

 

Executive agrees that all Works are the sole property of the Company, and shall,
to the extent possible, be considered works made for hire for Company within the
meaning of Title 17 of the United States Code; provided, however, that if
Executive is domiciled in California or if any of the Work is created in
California, then such Work shall not be a work made for hire.  If for any reason
any Work is not deemed to be a work made for hire, then Executive assigns and
transfers to the Company Executive’s entire right, title and interest in and to
such Work, and Executive further waives all of his rights under the United
States Copyright Act and under any other country’s copyright law, including any
rights provided in 17 U.S.C. §§ 106 and 106A, for any and all purposes for which
such Work and any derivative works thereof may be used, and any rights of
attribution and integrity or any other “moral rights of authors” with respect to
such Work and any derivative works thereof and any uses thereof to the full
extent now or hereafter permitted by the laws of the United States of America or
the laws of any other country.  For

 

--------------------------------------------------------------------------------


 

purposes of this Agreement, “Works” shall include but not be limited to all
copyrightable works created by Executive (whether solely by Executive or jointly
with others) during the Employment Period, or any time thereafter, which relate
in any manner to the business, work or research and development of the Company,
its subsidiaries or affiliates, or result from and are suggested by any task
assigned to Executive or any work performed by Executive for or on behalf of the
Company, its subsidiaries or affiliates.  If any such assignment is invalid or
ineffective for any reason, then Executive hereby grants Company a perpetual,
royalty-free, non-exclusive, worldwide license to fully exploit any intellectual
property or propriety rights in such Inventions and Works and any patents and
copyrights (or other intellectual property or propriety registrations or
applications) resulting there from.

 

(b)                                 Disclosure of Inventions, Works and
Patents.  Executive agrees that in connection with any Invention or Work:

 

(i)            Executive will disclose such Invention promptly in writing to the
General Counsel, President, Chief Executive Officer or Board of the Company, in
order to permit the Company to claim rights to which it may be entitled under
this Agreement.  Such disclosure shall be received in confidence by the Company
or the Board.

 

(ii)           Executive will, at the Company’s request, promptly execute a
written assignment of title to the Company for any Invention required to be
assigned by this Article (“Assignable Invention”), and Executive will preserve
any such Assignable Invention as confidential information of the Company.

 

(iii)          Executive will give to the relevant contact person at the Company
a copy of such Work.  Executive will, at the Company’s request, promptly execute
a written assignment of title to the Company for any such Work.

 

(iv)          Upon request, Executive agrees to assist the Company or its
nominee (at its expense) during and at any time subsequent to the Employment
Period in every reasonable way to obtain for its own benefit patents and
copyrights for such Assignable Inventions and such Works in any and all
countries, which Inventions and Works shall be and remain the sole and exclusive
property of the Company or its nominee whether or not patented or copyrighted. 
Executive agrees to execute such papers and perform such lawful acts as the
Company deems to be necessary to allow it to exercise all right, title and
interest in such patents and copyrights.

 

(c)           Execution of Documents.  In connection with this Section 11,
Executive further agrees to execute, acknowledge and deliver to the Company or
its nominee upon request (at its expense) all such documents, including
applications for patents and copyrights and assignments of inventions, patents
and copyrights to be issued therefore, as the Company may determine necessary or
desirable to apply for and obtain letters, patents and copyrights on such
Assignable Inventions and such Works in any and all countries and/or to protect
the interest of the Company or its nominee in such inventions, such Works,
patents and copyrights, and to vest title thereto in the Company, or its
nominee.

 

--------------------------------------------------------------------------------


 

(d)           Maintenance of Records.  Executive agrees to keep and maintain
adequate and current written records of all Inventions and Works made or created
by Executive (in the form of notes, sketches, drawings and other typical forms),
which records shall be available to and remain the sole property of the Company
at all times.

 

(e)           Prior Inventions.  It is understood that all inventions, if any,
patented or unpatented, which Executive made prior to the Executive’s first day
as an employee of or consultant or contractor to the Company, its predecessors
in interest or any related entity (and which have not been otherwise assigned or
transferred to the Company) are excluded from the scope of this Agreement.

 

To preclude any possible uncertainty, Executive has set forth on Exhibit B
attached hereto a complete list of all Executive’s prior inventions, if any,
including numbers of all patents and patent applications, and a brief
description of all unpatented inventions that are not the property of a previous
employer or other person and which have not been otherwise assigned or
transferred to the Company.  Executive represents and covenants that the list is
complete and that, if no items are on the list, Executive has no such prior
inventions.  Executive agrees to notify the Company in writing before Executive
makes any disclosure or performs any work on behalf of the Company which appears
to threaten or conflict with proprietary rights Executive claims in any
invention or idea.  In the event of Executive’s failure to give such notice,
Executive agrees that Executive will make no claim against the Company with
respect to any such inventions or ideas.

 

(f)            Trade Secrets and Intellectual Property of Others.  Executive
represents that Executive’s performance of all the terms of this Agreement does
not and will not breach any noncompetition or nonsolicitation agreement, or any
agreement to keep proprietary information, knowledge or data acquired by
Executive in confidence or in trust prior to the Employment Period, and
Executive will not disclose to the Company or induce the Company to use any
confidential or proprietary information or material belonging to any previous
employer or other person.  Executive agrees not to enter into any agreement
either written or oral in conflict herewith.

 

(g)           Non infringement.  Executive represents that the work product that
Executive provides to the Company, including the Inventions and the Works, and
Company’s use thereof in their intended manner:  (a) do not and will not
infringe or violate the copyright or trade secret rights of any other party; and
(b) to the best of Executive’s knowledge, do not and will not infringe or
violate the actual or prospective patent or trademark rights of any other
party.  If at any time during or after the Employment Period, Executive has
reason to believe that the foregoing representation is no longer true, then
Executive shall promptly inform Company of such belief and the reasons therefor.

 

(h)           Other Obligations.  Executive acknowledges that the Company from
time to time may have agreements with other persons or with the U.S. Government
or governments of other countries, or agencies thereof, which impose obligations
or restrictions on the Company regarding inventions made during the course of
work thereunder or regarding the confidential nature of such work. Executive
agrees to be bound by all such obligations and restrictions and to take all
action necessary to discharge the obligations of the Company thereunder.

 

--------------------------------------------------------------------------------


 


12.           ASSIGNMENTS.


 

(a)           This Agreement is personal to each of the parties hereto.  Except
as provided in Section 12(b) below, no party may assign or delegate any rights
or obligations hereunder without first obtaining the written consent of the
other party hereto.

 

(b)           The Company may assign this Agreement to any successor to all or
substantially all of the business and/or assets of the Company, provided the
Company shall require such successor to expressly assume and agree to perform
this Agreement in the same manner and to the same extent that the Company would
be required to perform it if no such succession had taken place.

 


13.           NOTICE.


 

For the purpose of this Agreement, notices and all other communications provided
for in this Agreement shall be in writing and shall be deemed to have been duly
given (i) on the date of delivery if delivered by hand, (ii) on the date of
transmission, if delivered by confirmed facsimile, (iii) on the first business
day following the date of deposit if delivered by guaranteed overnight delivery
service, or (iv) on the fourth business day following the date delivered or
mailed by United States registered or certified mail, return receipt requested,
postage prepaid, addressed as follows:

 

If to Executive:

 

At the address (or to the facsimile number) shown on the records of the Company.

 

If to the Company:

 

Virtual Radiologic Corporation

5995 Opus Parkway, Suite 200

Minnetonka, MN  55343
Attention:  Corporate Secretary
Fax:  952/938-1162

 

with copies to:

 

Generation Partners L.P.
One Greenwich Office Park
Greenwich, CT  06831-5156
Attention: Andrew Hertzmark
Fax:  203/422-8250



or to such other address as either party may have furnished to the other in
writing in accordance herewith, except that notices of change of address shall
be effective only upon receipt.

 

--------------------------------------------------------------------------------


 


14.           SECTION HEADINGS; INCONSISTENCY.


 

The section headings used in this Agreement are included solely for convenience
and shall not affect, or be used in connection with, the interpretation of this
Agreement.

 


15.           SEVERABILITY.


 

The provisions of this Agreement shall be deemed severable and the invalidity of
unenforceability of any provision shall not affect the validity or
enforceability of the other provisions hereof.

 


16.           COUNTERPARTS.


 

This Agreement may be executed in several counterparts, each of which shall be
deemed to be an original but all of which together will constitute one and the
same instrument.

 


17.           INDEMNIFICATION.


 

The Company hereby agrees to indemnify Executive and hold him harmless to the
fullest extent permitted by law and under the bylaws of the Company against and
in respect to any and all actions, suits, proceedings, claims, demands,
judgments, costs, expenses (including reasonable attorney’s fees), losses, and
damages resulting from Executive’s good faith performance of his duties and
obligations with the Company.

 


18.           GOVERNING LAW AND VENUE.


 

The validity, interpretation, construction and performance of this Agreement
shall be governed by the laws of the State of Minnesota without regard to its
conflicts of law principles.  Each party to this Agreement consents to the
jurisdiction over it of the courts of the State of Minnesota in the City of
Minneapolis, and the United States Courts in the District of Minnesota and
agrees that any personal service of process may be made by registered or
certified mail to the notice address as set forth in Section 12 hereof, and as
the same may be changed from time to time as provided therein.

 

19.           Arbitration.

 

Any dispute or controversy arising under or in connection with this Agreement
shall be submitted to arbitration in accordance with the rules of the American
Arbitration Association then in effect in Minneapolis Minnesota before a panel
of three (3) arbitrators who shall be knowledgeable in executive employment law,
who shall be independent of, and have no ex parte communications with, the
parties or their representatives, and who shall render written findings of fact,
conclusions of law and order.   In addition to any other inherent powers,
arbitrators shall have the express powers to order a party to comply with or
desist from breaching any of the terms of this Agreement. The determination of
the arbitrators shall be final and binding upon the parties and may be entered
as a final judgment in any court of competent jurisdiction.  The parties shall
equally share the costs of arbitration. Nothing herein, however,

 

--------------------------------------------------------------------------------


 

shall deprive a party of the right to seek equitable relief from the courts to
restrain or enjoin the other from a breach this Agreement pending the
empanelling of the arbitrators or their final determination.

 


20.           MISCELLANEOUS.


 

No provision of this Agreement may be modified, waived or discharged unless such
waiver, modification or discharge is agreed to in writing and signed by
Executive and on behalf of the Company by such officer or director as may be
designated by the Board.  No waiver by either party hereto at any time of any
breach by the other party hereto of, or compliance with, any condition or
provision of this Agreement to be performed by such other party shall be deemed
a waiver of similar or dissimilar provisions or conditions at the same or at any
prior or subsequent time.

 

21.           Supercession and Merger.

 

This Agreement together with all exhibits hereto and the Stock Plan and Stock
Option Agreement merges all prior negotiations or agreements and sets forth the
entire agreement of the parties hereto in respect of the subject matter
contained herein.  No agreements or representations, oral or otherwise, express
or implied, with respect to the subject matter hereof have been made by either
party which are not expressly set forth in this Agreement.

 


22.           WITHHOLDING.


 

The Company may withhold from any and all amounts payable under this Agreement
such foreign, federal, state and local taxes as may be required to be withheld
pursuant to any applicable law or regulation.

 

23.           Survival.  The provisions of Sections 8, 9, 10, 11, 13, 18, 19 and
23 shall survive termination of this Agreement for whatever reason.

 

(the remainder of this page is intentionally blank)

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first written above.

 

 

COMPANY

 

 

 

Virtual Radiologic Corporation

 

 

 

 

 

By:

/s/ Sean Casey

 

 

Name:  Sean Casey

 

 

Its:  Chief Executive Officer

 

 

 

EXECUTIVE

 

 

 

Leonard Purkis

 

 

 

 

 

By:

/s/ Leonard Purkis

 

--------------------------------------------------------------------------------


 

EXHIBIT A

 

FORM OF RELEASE

 

AGREEMENT AND GENERAL RELEASE

 

Virtual Radiologic Corporation, its affiliates, subsidiaries, divisions,
successors and assigns and the current, future and former employees, officers,
directors, trustees and agents thereof (collectively referred to throughout this
Agreement as the “Company”) and Leonard Purkis, his heirs, executors,
administrators, successors and assigns (collectively referred to throughout this
Agreement and General Release as “Executive”) agree:

 

1.             Last Day of Employment.  Executive’s last day of employment with
the Company is [INSERT TERMINATION DATE].  In addition, effective as of [INSERT
TERMINATION DATE], Executive resigns from his position as Chief Financial
Officer of Virtual Radiologic Corporation and will not be eligible for any
benefits or compensation after [INSERT TERMINATION DATE], other than as
specifically provided in the employment agreement between Virtual Radiologic
Corporation and Executive dated effective as of DATE (the “Employment
Agreement”), subject to Executive’s executing, delivering and not revoking
Appendix 1 hereto.  Executive further acknowledges and agrees that, after
[INSERT TERMINATION DATE], he will not represent himself as being a director,
employee, officer, trustee, agent or representative of the Company for any
purpose and will not make any public statements relating to the Company, other
than general statements relating to his position, title or experience with the
Company, subject to the confidentiality provision under Section 10(a) of the
Employment Agreement and in no event will Executive make any statements as an
agent or representative of the Company.  In addition, effective as of [INSERT
TERMINATION DATE], Executive resigns from all offices, directorships,
trusteeships, committee memberships and fiduciary capacities held with, or on
behalf of, the Company or any benefit plans of the Company.  These resignations
will become irrevocable as set forth in Section 3 below.

 

2.             Consideration.  The parties acknowledge that this Agreement and
General Release is being executed in accordance with Section 9 of the Employment
Agreement.

 

3.             Revocation.  Executive may revoke this Agreement and General
Release for a period of                      calendar days following the day he
executes this Agreement and General Release.  Any revocation within this period
must be submitted, in writing, to Virtual Radiologic Corporation and state, “I
hereby revoke my acceptance of our Agreement and General Release.” The
revocation must be personally delivered to Sean Casey, Chief Executive Officer,
or his/her designee, or mailed to Virtual Radiologic Corporation at 5995 Opus
Parkway, Suite 200, Minnetonka, MN, 55343, or the Company’s then current regular
business address, and postmarked within seven (7) calendar days of execution of
this Agreement and General Release.  This Agreement and General Release shall
not become effective or enforceable until the revocation period has expired.  If
the last day of the revocation period is a Saturday, Sunday, or legal holiday in
the State of Minnesota, then the revocation period shall not expire until the
next following day which is not a Saturday, Sunday, or legal holiday.

 

--------------------------------------------------------------------------------


 

4.             General Release of Claim.  Executive knowingly and voluntarily
releases and forever discharges the Company from any and all claims, causes of
action, demands, fees and liabilities of any kind whatsoever, whether known and
unknown, against the Company, Executive has, has ever had or may have as of the
date of execution of this Agreement and General Release, including, but not
limited to, any alleged violation of:

 

·                  The National Labor Relations Act, as amended;

 

·                  Title VII of the Civil Rights Act of 1964, as amended;

 

·                  The Civil Rights Act of 1991;

 

·                  Sections 1981 through 1988 of Title 42 of the United States
Code, as amended;

 

·                  The Employee Retirement Income Security Act of 1974, as
amended;

 

·                  The Immigration Reform and Control Act, as amended;

 

·                  The Americans with Disabilities Act of 1990, as amended;

 

·                  The Age Discrimination in Employment Act of 1967, as amended;

 

·                  The Older Workers Benefit Protection Act of 1990;

 

·                  The Worker Adjustment and Retraining Notification Act, as
amended;

 

·                  The Occupational Safety and Health Act, as amended;

 

·                  The Family and Medical Leave Act of 1993;

 

·                  The Minnesota Civil Rights Act, as amended;

 

·                  The Minnesota Minimum Wage Law, as amended;

 

·                  Equal Pay Law for Minnesota, as amended;

 

·                  Any other foreign, federal, state or local civil or human
rights law or any other local, state, federal or foreign law, regulation or
ordinance;

 

·                  Any public policy, contract, tort, or common law; or

 

·                  Any allegation for costs, fees, or other expenses including
attorneys’ fees incurred in these matters.

 

Notwithstanding anything herein to the contrary, the sole matters to which this
Agreement and General Release do not apply are:  (i) Executive’s rights of
indemnification and directors and officers liability insurance coverage, if any,
to which he was entitled immediately prior to

 

--------------------------------------------------------------------------------


 

[INSERT TERMINATION DATE] with regard to his service as an officer of the
Company; (ii) Executive’s rights under any tax-qualified pension or claims for
accrued vested benefits under any other employee benefit plan, policy or
arrangement maintained by the Company or under COBRA; (iii) Executive’s rights
under the provisions of the Employment Agreement which are intended to survive
termination of employment; or (iv) Executive’s rights as a stockholder.

 

5.             No Claims Permitted.  Executive waives his right to file any
charge or complaint against the Company arising out of his employment with or
separation from the Company before any foreign, federal, state or local court or
any foreign, federal, state or local administrative agency, except where such
waivers are prohibited by law.  This Agreement and General Release, however,
does not prevent Executive from filing a charge with the Equal Employment
Opportunity Commission, any other federal government agency, and/or any
government agency concerning claims of discrimination, although Executive waives
his right to recover any damages or other relief in any claim or suit brought by
or through the Equal Employment Opportunity Commission or any other state or
local agency on behalf of Executive under the Age Discrimination in Employment
Act, Title VII of the Civil Rights Act of 1964 as amended, the Americans with
Disabilities Act, or any other federal or state discrimination law, except where
such waivers are prohibited by law.

 

6.             Affirmations.  Executive affirms he has not filed, has not caused
to be filed, and is not presently a party to, any claim, complaint, or action
against the Company in any forum or form.  Executive further affirms that he has
been paid and/or has received all compensation, wages, bonuses, commissions,
and/or benefits to which he may be entitled and no other compensation, wages,
bonuses, commissions and/or benefits are due to him, except as provided in the
Employment Agreement.  Executive also affirms he has no known workplace
injuries.

 

7.             Confidentiality; Cooperation; Return of Property.  Executive
agrees not to disclose any information regarding the circumstances surrounding
the cessation of his employment, or the existence, terms, or conditions of this
Agreement and General Release, to any person or entity whatsoever, including
without limitation, any members of the media (including, but not limited to,
print journalists, newspapers, radio, television, cable, satellite programs, or
Internet media) or any Internet web page or “chat room,” or any other entity or
person, with the exception of Executive’s spouse, accountant, tax advisor,
and/or attorneys.  Notwithstanding the aforementioned provision, nothing herein
shall preclude Executive from divulging any information to any agency of the
federal, state, or local government pursuant to an official request by such
government agency or pursuant to court order (provided that Executive provides
the Company with prior notice of the contemplated disclosure and reasonably
cooperates with the Company at its expense in seeking a protective order or
other appropriate protection of such information).  Executive agrees to
reasonably cooperate with the Company and its counsel in connection with any
investigation, administrative proceeding or litigation relating to any matter
that occurred during his employment in which he was involved or of which he has
knowledge.  The Company will reimburse Executive for any reasonable pre-approved
out-of-pocket travel, delivery or similar expenses incurred in providing such
service to the Company.  Executive represents that he has returned to the
Company all property belonging to the Company, including but not limited to any
leased vehicle, laptop, cell phone, keys, access cards, phone cards and credit
cards.

 

--------------------------------------------------------------------------------


 

8.             Governing Law and Interpretation.  This Agreement and General
Release shall be governed and conformed in accordance with the laws of the State
of Minnesota without regard to its conflict of laws provision.  In the event
Executive or the Company breaches any provision of this Agreement and General
Release, Executive and the Company affirm either may institute an action to
specifically enforce any term or terms of this Agreement and General Release. 
Should any provision of this Agreement and General Release be declared illegal
or unenforceable by any court of competent jurisdiction and should the provision
be incapable of being modified to be enforceable, such provision shall
immediately become null and void, leaving the remainder of this Agreement and
General Release in full force and effect.  Nothing herein, however, shall
operate to void or nullify any general release language contained in the
Agreement and General Release.

 

9.             Non-admission of Wrongdoing.  Executive agrees neither this
Agreement and General Release nor the furnishing of the consideration for this
Release shall be deemed or construed at any time for any purpose as an admission
by the Company of any liability or unlawful conduct of any kind.

 

10.           Amendment.  This Agreement and General Release may not be
modified, altered or changed except upon express written consent of both parties
wherein specific reference is made to this Agreement and General Release.

 

11.           Entire Agreement.  This Agreement and General Release sets forth
the entire agreement between the parties hereto and fully supersedes any prior
agreements or understandings between the parties; provided, however, that
notwithstanding anything in this Agreement and General Release, the provisions
in the Employment Agreement which are intended to survive termination of the
Employment Agreement, including but not limited to those contained in Section 10
thereof, shall survive and continue in full force and effect.  Executive
acknowledges he has not relied on any representations, promises, or agreements
of any kind made to him in connection with his decision to accept this Agreement
and General Release.

 

EXECUTIVE HAS BEEN ADVISED THAT HE HAS UP TO TWENTY-ONE (21) CALENDAR DAYS TO
REVIEW THIS AGREEMENT AND GENERAL RELEASE AND HAS BEEN ADVISED IN WRITING TO
CONSULT WITH AN ATTORNEY PRIOR TO EXECUTION OF THIS AGREEMENT AND GENERAL
RELEASE.

 

EXECUTIVE AGREES ANY MODIFICATIONS, MATERIAL OR OTHERWISE, MADE TO THIS
AGREEMENT AND GENERAL RELEASE DO NOT RESTART OR AFFECT IN ANY MANNER THE
ORIGINAL TWENTY-ONE (21) CALENDAR DAY CONSIDERATION PERIOD.

 

HAVING ELECTED TO EXECUTE THIS AGREEMENT AND GENERAL RELEASE, TO FULFILL THE
PROMISES SET FORTH HEREIN, AND TO RECEIVE THE SUMS AND BENEFITS IN SET FORTH IN
THE EMPLOYMENT AGREEMENT, EXECUTIVE FREELY AND KNOWINGLY, AND AFTER DUE
CONSIDERATION, ENTERS INTO THIS AGREEMENT AND GENERAL RELEASE INTENDING TO
WAIVE, SETTLE AND RELEASE ALL CLAIMS HE HAS OR MIGHT HAVE AGAINST EMPLOYER.

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto knowingly and voluntarily executed this
Agreement and General Release as of the date set forth below:

 

 

Virtual Radiologic Corporation

 

 

 

 

 

By:

 

 

 

 

 

 

By:

 

 

 

Leonard Purkis

 

 

Chief Financial Officer

 

 

Re:          Agreement and General Release

 

Dear Leonard:

 

This letter confirms that on [INSERT DATE], I personally sent to you the
enclosed Agreement and General Release.  You have until [INSERT DATE] to
consider this Agreement and General Release, in which you waive important
rights, including those under the Age Discrimination in Employment Act of 1967. 
To this end, we advise you to consult with an attorney of your choosing prior to
executing this Agreement and General Release.

 

 

Regards,

 

 

 

 

 

Name:

 

Title:

 

--------------------------------------------------------------------------------


 

APPENDIX 1

 

Sean Casey

Chief Executive Officer

Virtual Radiologic Corporation

5995 Opus Parkway, Suite 200

Minnetonka, MN  55343

 

Re: Agreement and General Release

 

Dear Dr. Casey,

 

On [INSERT DATE] I executed an Agreement and General Release between Virtual
Radiologic Corporation and me.  I was advised by Virtual Radiologic Corporation,
in writing, to consult with an attorney of my choosing, prior to executing this
Agreement and General Release.

 

More than seven (7) calendar days have expired since I executed the
above-mentioned Agreement and General Release.  I have at no time revoked my
acceptance or execution of that Agreement and General Release and hereby
reaffirm my acceptance of it.  Therefore, in accordance with the terms of our
Agreement and General Release, I request payment of the monies and benefits
described in the Employment Agreement (as defined in the Agreement and General
Release).

 

 

Regards,

 

 

 

 

 

Signed:

 

 

 

Leonard Purkis

 

--------------------------------------------------------------------------------


 

Exhibit B

to

Virtual Radiologic Corporation

Employment Agreement

 

Executive has indicated on this Exhibit all Inventions (as defined in the
Employment Agreement) in which Executive owned any right or interest prior to
time Executive became an employee of the Corporation.  Executive agrees that any
present or future Inventions not listed in this Appendix are subject to
assignment under the attached Employment Agreement.

 

Brief Description of

 

Right, Title or Interest

Inventions

 

and Date Acquired

 

--------------------------------------------------------------------------------